OPINION
BELCHER, Judge.
This is an application for writ of habeas corpus under Art. 11.07 Vernon’s Ann.C.C. P., brought by relator seeking his release from the Texas Department of Corrections. The relator contends that he is illegally confined on the ground that the order cumulat-ing the sentences by virtue of which he is confined is insufficient.
This is a companion case to Ex parte Bazemore, 430 S.W.2d 205 No. 41,411, this day decided.
The sole ground of error presented by the appellant is the same as that considered by this court in denying the petition for writ *210of habeas corpus m Ex parte Bazemore, supra.
For the reasons heretofore stated, the petition for writ of habeas corpus is denied.